i          i      i                                                                 i       i      i




                                  MEMORANDUM OPINION

                                         No. 04-09-00523-CV

                                 IN THE INTEREST OF A.F., et al.

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-PA-02571
                         Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: February 17, 2010

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was originally due on September 21, 2009. On October 8, 2009, this court

informed appellant, who is pro se, that the brief was late and asked appellant to provide a reasonable

explanation for the delay no later than October 19, 2009. Neither the brief nor a response was filed.

On November 3, 2009, this court ordered appellant to file his brief no later than November 20, 2009.

No response was filed. Accordingly, on December 8, 2009, appellant was ordered to file his brief

no later than December 21, 2009. Our order also informed appellant that if the brief was not filed

by December 21, 2009 this appeal would be subject to dismissal for want of prosecution. See TEX .

R. APP . P. 38.8(a). Neither the brief nor a motion for extension of time has been filed. Accordingly,

on January 7, 2010, this court ordered appellant to show cause in writing, no later than January 18,
                                                                                      04-09-00523-CV



2010, why this appeal should not be dismissed for want of prosecution. See TEX . R. APP . P. 38.8(a).

Appellant did not respond. The appeal is dismissed for want of prosecution. See TEX . R. APP . P.

38.8(a)(1), 42.3(b). Costs of appeal are taxed against appellant.



                                          PER CURIAM




                                                 -2-